                   Case 2:19-cv-00032-RAJ Document 1 Filed 01/09/19 Page 1 of 13




 1

 2

 3

 4

 5

 6
                                         UNITED STATES DISTRICT COURT
 7                                      WESTERN DISTRICT OF WASHINGTON
                                                  AT SEATTLE
 8

 9
     THE BURLINGTON INSURANCE
10   COMPANY,                                                   Case No. 2:19-cv-00032

11                                      Plaintiff,              COMPLAINT FOR
                                                                DECLARATORY JUDGMENT
12            v.

13   PACIFIC WEST INDUSTRIES, INC., a
     Washington corporation; MIKE CZERWINSKI,
14   an individual; and JIM HEWITT, an individual,

15                                      Defendants.

16

17            The Burlington Insurance Company for their complaint against Defendants Pacific West

18   Industries, Inc., Mike Czerwinski, and Jim Hewitt, alleges as follows:

19                                            I.      NATURE OF ACTION

20            1.        The Burlington Insurance Company seeks a declaration that insurance policies it

21   issued to defendant Pacific West Industries, Inc. do not provide defense or indemnity coverage to

22   Pacific West Industries, Inc. or its principals Mike Czerwinski and Jim Hewitt with respect to a

23   lawsuit filed against them.

24                                                    II.   PARTIES

25            2.        The Burlington Insurance Company (“TBIC”) is a North Carolina corporation

26   with its principal place of business in Hartford, Connecticut.

27

                                                                                    Davis Wright Tremaine LLP
     COMPLAINT FOR DECLARATORY JUDGMENT (2:19-cv-00032) - 1                                  L AW O FFICE S
     4821-0661-9770v.2 0082123-000040                                                1300 SW Fifth Avenue, Suite 2400
                                                                                        Portland, OR 97201-5610
                                                                                  503.241.2300 main · 503.778.5299 fax
                   Case 2:19-cv-00032-RAJ Document 1 Filed 01/09/19 Page 2 of 13




 1            3.        Upon information and belief, Pacific West Industries, Inc. (“Pacific West”) was at

 2   all material times a Washington corporation that conducted business in the state of Washington.

 3            4.        Upon information and belief, Mike Czerwinski (“Czerwinski”) is an individual

 4   residing in the state of Washington and was a principal at Pacific West.

 5            5.        Upon information and belief, Jim Hewitt (“Hewitt”) is an individual residing in

 6   the state of Washington and was a principal at Pacific West.

 7                                      III.   JURISDICTION AND VENUE
 8            6.        This Court has subject matter jurisdiction under 28 U.S.C. § 1332 because is

 9   complete diversity of citizenship between TBIC and the defendants and the amount in

10   controversy exceeds $75,000, exclusive of interest and costs.

11            7.        Venue is proper in this Court under 28 U.S.C. § 1391 and LR 3(e)(1) because at

12   least one defendant resides in this district and a substantial number of the events or omissions

13   giving rise to Pacific West, Czerwinski, and Hewitt’s claims for insurance coverage occurred in

14   the Western District of Washington.

15            8.        This Court has the authority to determine the parties’ respective rights and other

16   legal obligations pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201. The

17   dispute between the parties with respect to the coverage available to Pacific West, Czerwinski,

18   and Hewitt related to the Stuc-O-Flex lawsuit creates a justiciable controversy.

19                                                IV.     FACTS
20            9.        The insurance coverage issues in this declaratory judgment action arise out of a

21   lawsuit filed on November 29, 2017 by Stuc-O-Flex International Inc. (“Stuc-O-Flex”) in King

22   County Superior Court. (“Underlying Lawsuit”). Messrs. Czerwinski and Hewitt were named as

23   defendants in the Underlying Lawsuit’s original Complaint.

24            10.       In the Underlying Lawsuit, Stuc-O-Flex generally alleges that the defendants

25   engaged in the unauthorized manufacturing and sales of Stuc-O-Flex’s trademark protected

26   Waterway Rainscreen and Ventilation Mats, which are designed for use for certain types of

27   construction.

                                                                                       Davis Wright Tremaine LLP
     COMPLAINT FOR DECLARATORY JUDGMENT (2:19-cv-00032) - 2                                     L AW O FFICE S
     4821-0661-9770v.2 0082123-000040                                                   1300 SW Fifth Avenue, Suite 2400
                                                                                           Portland, OR 97201-5610
                                                                                     503.241.2300 main · 503.778.5299 fax
                 Case 2:19-cv-00032-RAJ Document 1 Filed 01/09/19 Page 3 of 13




 1            11.       On September 17, 2018, Stuc-O-Flex filed its First Amended Complaint in the

 2   Underlying Lawsuit adding, among other things, Pacific West as a defendant.

 3            12.       On September 20, 2018, the Underlying Lawsuit was removed to the Western

 4   District of Washington (Seattle) and assigned case number 2:18-cv-01386-RAJ.

 5            13.       On September 21, 2018, counsel for Pacific West, Czerwinski, and Hewitt

 6   tendered the First Amended Complaint to TBIC for defense of the Underlying Lawsuit.

 7            14.       In response to the tender, TBIC denied that there was any coverage under the

 8   Policies for the claims alleged in the First Amended Complaint, but nevertheless agreed to

 9   defend Pacific West, Czerwinski, and Hewitt under a full reservation of rights.

10                                      V.    THE INSURANCE POLICIES
11            15.       Pacific West is the Named Insured under TBIC commercial general liability

12   policy no. HGL0038644, with a policy period of June 18, 2014 to June 18, 2015, and policy no.

13   HGL0041637, with a policy period June 18, 2015 to October 29, 2015 (collectively, the

14   “Policies”). The Policies contain the same language with regards to the provisions relevant to

15   this declaratory judgment action.

16            16.       Subject to its terms, conditions, limitations, and exclusions, the Policies provide

17   the following relevant language related to Coverage A, Bodily Injury and Property Damage:

18                      SECTION I – COVERAGES
19                      COVERAGE A BODILY INJURY AND PROPERTY
                        DAMAGE LIABILITY
20
                        1.       Insuring Agreement
21
                                 a. We will pay those sums that the insured becomes legally
22                               obligated to pay as damages of “bodily injury” or “property
                                 damage” to which this insurance applies. We will have the
23                               right and duty to defend the insured against any “suit”
                                 seeking those damages. However, we will have no duty to
24                               defend the insured against any “suit” seeking damages for
                                 “bodily injury” or “property damage” to which this
25                               insurance does not apply. We may, at our discretion,
                                 investigate any “occurrence” and settle any claim or “suit”
26                               that may result. But:
27

                                                                                       Davis Wright Tremaine LLP
     COMPLAINT FOR DECLARATORY JUDGMENT (2:19-cv-00032) - 3                                     L AW O FFICE S
     4821-0661-9770v.2 0082123-000040                                                   1300 SW Fifth Avenue, Suite 2400
                                                                                           Portland, OR 97201-5610
                                                                                     503.241.2300 main · 503.778.5299 fax
                 Case 2:19-cv-00032-RAJ Document 1 Filed 01/09/19 Page 4 of 13



                                        (1) The amount we will pay for damages is limited
 1                                      as described in Section III – Limits Of Insurance;
                                        and
 2
                                        (2) Our right and duty to defend ends when we
 3                                      have used up the applicable limit of insurance in the
                                        payment of judgments or settlements under
 4                                      Coverages A or B or medical expenses under
                                        Coverage C.
 5
                                        No other obligation or liability to pay sums or
 6                                      perform acts or services is covered unless explicitly
                                        provided for under Supplementary Payments –
 7                                      Coverages A and B.
 8                               b. This insurance applies to “bodily injury” and “property
                                 damage” only if:
 9
                                        (1) The “bodily injury” or “property damage” is
10                                      caused by an “occurrence” that takes place in the
                                        “coverage territory”;
11
                                        (2) The “bodily injury” or “property damage”
12                                      occurs during the policy period; and
13                                      (3) Prior to the policy period, no insured listed
                                        under Paragraph 1. of Section II – Who Is An
14                                      Insured and no “employee” authorized by you to
                                        give or receive notice of an “occurrence” or claim,
15                                      knew that the “bodily injury” or “property damage”
                                        had occurred, in whole or in part. If such a listed
16                                      insured or authorized “employee” knew, prior to the
                                        policy period, that the “bodily injury” or “property
17                                      damage” occurred, then any continuation, change or
                                        resumption of such “bodily injury” or “property
18                                      damage” during or after the policy period will be
                                        deemed to have been known prior to the policy
19                                      period.
20                               c. “Bodily injury” or “property damage” which occurs
                                 during the policy period and was not, prior to the policy
21                               period, known to have occurred by any insured listed under
                                 Paragraph 1. of Section II – Who Is An Insured or any
22                               “employee” authorized by you to give or receive notice of
                                 an “occurrence” or claim, includes any continuation,
23                               change or resumption of that “bodily injury” or “property
                                 damage” after the end of the policy period.
24
                                 d. “Bodily injury” or “property damage” will be deemed to
25                               have been known to have occurred at the earliest time when
                                 any insured listed under Paragraph 1. of Section II – Who
26                               Is An Insured or any “employee” authorized by you to give
                                 or receive notice of an “occurrence” or claim:
27

                                                                                       Davis Wright Tremaine LLP
     COMPLAINT FOR DECLARATORY JUDGMENT (2:19-cv-00032) - 4                                     L AW O FFICE S
     4821-0661-9770v.2 0082123-000040                                                   1300 SW Fifth Avenue, Suite 2400
                                                                                           Portland, OR 97201-5610
                                                                                     503.241.2300 main · 503.778.5299 fax
                 Case 2:19-cv-00032-RAJ Document 1 Filed 01/09/19 Page 5 of 13



                                         (1) Reports all, or any part, of the “bodily injury”
 1                                       or “property damage” to us or any other insurer;
 2                                       (2) Receives a written or verbal demand or claim
                                         for damages because of the “bodily injury” or
 3                                       “property damage”; or
 4                                       (3) Becomes aware by any other means that
                                         “bodily injury” or “property damage” has occurred
 5                                       or has begun to occur.
 6                               e. Damages because of “bodily injury” include damages
                                 claimed by any person or organization for care, loss of
 7                               services or death resulting at any time from the “bodily
                                 injury”.
 8
              17.       The Coverage A – Bodily Injury and Property Damage Liability contains the
 9
     following relevant exclusions:
10
                        2.       Exclusions
11
                        This insurance does not apply to:
12
                                 a. Expected Or Intended Injury
13
                                 “Bodily injury” or “property damage” expected or intended
14                               from the standpoint of the insured. This exclusion does not
                                 apply to “bodily injury” resulting from the use of
15                               reasonable force to protect persons or property.
16                               b. Contractual Liability
17                               “Bodily injury” or “property damage” expected or intended
                                 from the standpoint of the insured. This exclusion does not
18                               apply to “bodily injury” resulting from the use of
                                 reasonable force to protect person or property.
19
                                 *****
20
                                 k. Damage To Your Product
21
                                 “Property damage” to “your product” arising out of it or
22                               any part of it.
23                               l. Damage To Your Work
24                               “Property damage” to “your work” arising out of it or any
                                 part of it and included in the “products-completed
25                               operations hazard”.
26                               m. Damage To Impaired Property Or Property Not
                                 Physically Injured
27

                                                                                         Davis Wright Tremaine LLP
     COMPLAINT FOR DECLARATORY JUDGMENT (2:19-cv-00032) - 5                                       L AW O FFICE S
     4821-0661-9770v.2 0082123-000040                                                     1300 SW Fifth Avenue, Suite 2400
                                                                                             Portland, OR 97201-5610
                                                                                       503.241.2300 main · 503.778.5299 fax
                 Case 2:19-cv-00032-RAJ Document 1 Filed 01/09/19 Page 6 of 13



                                 “Property damage” to “impaired property” or property that
 1                               has not been physically injured, arising out of:
 2                                       (1) A defect, deficiency, in adequacy or dangerous
                                         condition in “your product: or “your work”; or
 3
                                         (2) A delay or failure by you or anyone acting on
 4                                       your behalf to perform a contract or agreement in
                                         accordance with its terms. This exclusion does not
 5                                       apply to the loss of use of other property arising out
                                         of sudden and accidental physical injury to “your
 6                                       product” or “your work” after it has been put to its
                                         intended use.
 7
                                 *****
 8
                                 o. Personal And Advertising Injury
 9
                                 “Bodily injury” arising out of “personal and advertising
10                               injury”.
11                               *****
12            18.       The Coverage A – Bodily Injury and Property Damage Liability contains the

13   following relevant definitions:

14                      3. “Bodily injury” means bodily injury, sickness or disease
                        sustained by a person, including death resulting from any of these
15                      at any time.
16                      *****
17                      8. “Impaired Property” means tangible property, other than “your
                        product” or “your work”, that cannot be used or is less useful
18                      because:
19                               a. It incorporates “your product” or “your work” that is
                                 known or thought to be defective, deficient, inadequate or
20                               dangerous; or
21                               b. You have failed to fulfill the terms of a contract or
                                 agreement; if such property can be restored to use by the
22                               repair, replacement, adjustment or removal of “your
                                 product” or “your work” or your fulfilling the terms of the
23                               contract agreement.
24                      *****
25                      13. “Occurrence” means an accident, including continuous or
                        repeated exposure to substantially the same general harmful
26                      conditions.
27                      *****
                                                                                         Davis Wright Tremaine LLP
     COMPLAINT FOR DECLARATORY JUDGMENT (2:19-cv-00032) - 6                                       L AW O FFICE S
     4821-0661-9770v.2 0082123-000040                                                     1300 SW Fifth Avenue, Suite 2400
                                                                                             Portland, OR 97201-5610
                                                                                       503.241.2300 main · 503.778.5299 fax
                 Case 2:19-cv-00032-RAJ Document 1 Filed 01/09/19 Page 7 of 13



                        17. “Property damage” means:
 1
                                 a. Physical injury to tangible property, including all
 2                               resulting loss of use of that property. All such loss of use
                                 shall be deemed to occur at the time of the physical injury
 3                               that caused it; or
 4                               b. Loss of use of tangible property that is not physically
                                 injured. All such loss of use shall be deemed to occur at the
 5                               time of the “occurrence” that caused it.
 6                      *****
 7                      21. “Your Product”
 8                               a. Means:
 9                                      (1) Any goods or products other than real property,
                                        manufactured, sold, handled, distributed or disposed
10                                      of by:
11                                              (a) You;
12                                              (b) Others trading under your name; or
13                                              (c) A person or organization whose
                                                business or assets you have acquired; and
14
                                        (2) Containers (other than vehicles), materials,
15                                      parts or equipment furnished in connection with
                                        such goods or products.
16
                                 b. Includes:
17
                                        (1) Warranties or representations made at any time
18                                      with respect to the fitness, quality, durability,
                                        performance or use of “your product”; and
19
                                        (2) The providing of or failure to provide warnings
20                                      or instructions.
21                               c. Does not include vending machines or other property
                                 rented to or located for the use of others but not sold.
22
                        22. “Your Work”
23
                                 a. Means:
24
                                        (1) Work or operations performed by your or on
25                                      your behalf; and
26                                      (2) Materials, parts or equipment furnished in
                                        connection with such work or operations.
27

                                                                                         Davis Wright Tremaine LLP
     COMPLAINT FOR DECLARATORY JUDGMENT (2:19-cv-00032) - 7                                       L AW O FFICE S
     4821-0661-9770v.2 0082123-000040                                                     1300 SW Fifth Avenue, Suite 2400
                                                                                             Portland, OR 97201-5610
                                                                                       503.241.2300 main · 503.778.5299 fax
                 Case 2:19-cv-00032-RAJ Document 1 Filed 01/09/19 Page 8 of 13



                                 b. Includes:
 1
                                 (1) Warranties or representations made at any time with
 2                               respect to the fitness, quality, durability, performance or
                                 use of “your work”, and
 3
                                 (2) The providing of or failure to provide warnings or
 4                               instructions.
 5            19.       Subject to its terms, conditions, limitations, and exclusions, the Policies provide

 6   the following relevant language related to Coverage B, Personal and Advertising Injury Liability:

 7                      COVERAGE B- PERSONAL AND ADVERTISING INJURY
                        LIABILITY
 8
                        1. Insuring Agreement
 9
                                 a. We will pay those sums that the insured becomes legally
10                               obligated to pay as damages because of “personal and
                                 advertising injury” to which this insurance applies. We will
11                               have the right and duty to defend the insured against any
                                 “suit” seeking those damages. However, we will have no
12                               duty to defend the insured against any “suit” seeking
                                 damages for “personal and advertising injury” to which this
13                               insurance does not apply.
14                               b. This insurance applies to “personal and advertising
                                 injury” caused by an offense arising out of your business
15                               but only if the offense was committed in the “coverage
                                 territory” during the policy period.
16
              20.       The Coverage B – Personal and Advertising Injury Liability contains the
17
     following relevant exclusions:
18
                        2.       Exclusions
19
                                 This insurance does not apply to:
20
                                 a. Knowing Violation Of Rights Of Another
21
                                 “Personal and advertising injury” caused by or at the
22                               direction of the insured with the knowledge that the act
                                 would violate the rights of another and would inflict
23                               “personal and advertising injury”.
24                               *****
25                               c. Material Published Prior to the Policy Period
26                               “Personal and advertising injury” arising out of oral or
                                 written publication of material whose first publication took
27                               place before the beginning of the policy period.
                                                                                         Davis Wright Tremaine LLP
     COMPLAINT FOR DECLARATORY JUDGMENT (2:19-cv-00032) - 8                                       L AW O FFICE S
     4821-0661-9770v.2 0082123-000040                                                     1300 SW Fifth Avenue, Suite 2400
                                                                                             Portland, OR 97201-5610
                                                                                       503.241.2300 main · 503.778.5299 fax
                 Case 2:19-cv-00032-RAJ Document 1 Filed 01/09/19 Page 9 of 13



                                 *****
 1
                                 e. Contractual Liability
 2
                                 “Personal and advertising injury: for which the insured has
 3                               assumed liability in a contract or agreement. This exclusion
                                 does not apply to liability for damages that the insured
 4                               would have in the absence of the contract or agreement.
 5                               f. Breach of Contract
 6                               “Personal and advertising injury” arising out of a breach of
                                 contract, except an implied contract to use another’s
 7                               advertising idea in your “advertisement”.
 8                               g. Quality Or Performance of Goods-Failure To
                                 Conform To Statements
 9
                                 “Personal and advertising injury” arising out of the failure
10                               of goods, products or services to conform with any
                                 statement of quality or performance made in your
11                               “advertisement”.
12                               *****
13                               i. Infringement Of Copyright, Patent, Trademark Or
                                 Trade Secret
14
                                 “Personal and advertising injury” arising out of the
15                               infringement of copyright, patent, trademark, trade secret or
                                 other intellectual property rights. Under this exclusion,
16                               such other intellectual property rights do not include the
                                 use of another’s advertising idea in your “advertisement”.
17
                                 However, this exclusion does not apply to infringement, in
18                               your “advertisement”, of copyright, trade dress or slogan.
19                               *****
20                               l. Unauthorized Use of Another’s Name or Product
21                               “Personal and advertising injury” arising out of the
                                 unauthorized use of another’s name or product in your e-
22                               mail, domain name or metatag, or any other similar tactics
                                 to mislead another’s potential customers.
23
                                 *****
24
              21.       The Coverage B – Personal and Advertising Injury Liability contains the
25
     following relevant definitions:
26
                        1. “Advertisement” means a notice that is broadcast or published
27                      to the general public or specific market segments about your
                                                                                        Davis Wright Tremaine LLP
     COMPLAINT FOR DECLARATORY JUDGMENT (2:19-cv-00032) - 9                                      L AW O FFICE S
     4821-0661-9770v.2 0082123-000040                                                    1300 SW Fifth Avenue, Suite 2400
                                                                                            Portland, OR 97201-5610
                                                                                      503.241.2300 main · 503.778.5299 fax
                Case 2:19-cv-00032-RAJ Document 1 Filed 01/09/19 Page 10 of 13



                        goods, products, or services for the purpose of attracting customer
 1                      or supporters. For the purpose of this definition:
 2                               a. Notices that are published include material placed on the
                                 Internet or on similar electronic means of communications;
 3                               and
 4                               b. Regarding web-sites, only that part of a web-site that is
                                 about your goods, products or services for the purposes of
 5                               attracting customers or supporters is considered an
                                 advertisement.
 6
                        *****
 7
                        14. “Personal and advertising injury” means injury, including
 8                      consequential “bodily injury”, arising out of one or more of the
                        following offenses:
 9
                                 a. False arrest, detention or imprisonment;
10
                                 b. Malicious prosecution;
11
                                 c. The wrongful eviction from, wrongful entry into, or
12                               invasion of the right of private occupancy of a room
                                 dwelling or premises that a person occupies, committed by
13                               or on behalf of its owner, landlord, or lessor;
14                               d. Oral or written publication, in any manner, or material
                                 that slanders or libels a person or organization or
15                               disparages a person’s or organization’s goods, product or
                                 services;
16
                                 e. Oral or written publication, in any manner, of material
17                               that violates a person’s right of privacy;
18                               f. The use of another’s advertising idea in your
                                 “advertisement”; or
19
                                 g. Infringing upon another’s copyright, trade dress or
20                               slogan in your “advertisement”.
21            22.       The Policies contain an Intellectual Property exclusion that applies to both

22   Coverage A and B and state, in relevant part:

23                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE
                        READ IT CAREFULLY.
24
                        EXCLUSION - INTELLECTUAL PROPERTY
25
                        This endorsement modifies insurance provided under the
26                      following:
27

                                                                                        Davis Wright Tremaine LLP
     COMPLAINT FOR DECLARATORY JUDGMENT (2:19-cv-00032) - 10                                     L AW O FFICE S
     4821-0661-9770v.2 0082123-000040                                                    1300 SW Fifth Avenue, Suite 2400
                                                                                            Portland, OR 97201-5610
                                                                                      503.241.2300 main · 503.778.5299 fax
                Case 2:19-cv-00032-RAJ Document 1 Filed 01/09/19 Page 11 of 13



                        COMMERCIAL GENERAL LIABILITY COVERAGE
 1                      PART PRODUCTS/COMPLETED OPERATIONS
                        LIABILITY COVERAGE PART
 2
                        A. Paragraph D. of this endorsement is added to 2. Exclusions of
 3                      Section I - Coverage A - Bodily Injury and Property Damage
                        Liability under the Products/Completed Operations Liability
 4                      Coverage Form.
 5                      B. Paragraph D. of this endorsement is added to 2. Exclusions of
                        Section I - Coverage A - Bodily Injury and Property Damage
 6                      Liability under the Commercial General Liability Coverage Form.
 7                      C. Paragraph D. of this endorsement is added to 2, Exclusions of
                        Section I - Coverage B - Personal and Advertising Injury
 8                      Liability under the Commercial General Liability Coverage Form.
 9                      D. This insurance does not apply to claims for “any injury or
                        damage” that results from the actual or alleged infringement or
10                      violation of any intellectual property rights or laws, including but
                        not limited to:
11
                                 1. Copyright;
12
                                 2. Patent;
13
                                 3. Trade dress;
14
                                 4. Trade name;
15
                                 5. Trade secret; or
16
                                 6. Trademark.
17
                        E. The following definition is added:
18
                        For the purposes of this endorsement, “any injury or damage”
19                      means any injury or damage covered under any Coverage Part to
                        which this endorsement is applicable, and includes “bodily injury”,
20                      “property damage” or “personal and advertising injury” as defined
                        in the applicable Coverage Part.
21
                                              FIRST CLAIM FOR RELIEF
22
                                        (Declaratory Judgment – No Duty to Defend)
23
               23.      TBIC re-alleges the allegations of paragraphs 1 through 23 as if fully set forth
24
     herein.
25
               24.      There is an actual controversy between TBIC and Pacific West, Czerwinski and
26
     Hewitt involving their claim for insurance coverage for the defense of the Underlying Lawsuit.
27

                                                                                        Davis Wright Tremaine LLP
     COMPLAINT FOR DECLARATORY JUDGMENT (2:19-cv-00032) - 11                                     L AW O FFICE S
     4821-0661-9770v.2 0082123-000040                                                    1300 SW Fifth Avenue, Suite 2400
                                                                                            Portland, OR 97201-5610
                                                                                      503.241.2300 main · 503.778.5299 fax
                Case 2:19-cv-00032-RAJ Document 1 Filed 01/09/19 Page 12 of 13




 1             25.      TBIC requests a declaratory judgment that based on the terms, conditions,

 2   limitations, and exclusions of the Policies, and the fact that there is no indemnity coverage for

 3   the claims alleged in the Underlying Lawsuit, TBIC does not have any ongoing obligation to

 4   defend Pacific West, Czerwinski or Hewitt in the Underlying Lawsuit.

 5                                        SECOND CLAIM FOR RELIEF

 6                                  (Declaratory Judgment – No Duty to Indemnify)

 7             26.      TBIC re-alleges the allegations of paragraphs 1 through 26 as if fully set forth

 8   herein.

 9             27.      TBIC requests a declaratory judgment that based on the terms, conditions,

10   limitations, and exclusions of the Policies, and the evidence in the Underlying Lawsuit, TBIC

11   does not have any obligation to indemnify Pacific West, Czerwinski or Hewitt for the damages

12   sought in the Underlying Lawsuit.

13   ///

14   ///

15   ///

16   ///

17   ///

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

                                                                                       Davis Wright Tremaine LLP
     COMPLAINT FOR DECLARATORY JUDGMENT (2:19-cv-00032) - 12                                    L AW O FFICE S
     4821-0661-9770v.2 0082123-000040                                                   1300 SW Fifth Avenue, Suite 2400
                                                                                           Portland, OR 97201-5610
                                                                                     503.241.2300 main · 503.778.5299 fax
                Case 2:19-cv-00032-RAJ Document 1 Filed 01/09/19 Page 13 of 13




 1                                             PRAYER FOR RELIEF

 2   WHEREFORE, TBIC prays for judgment as follows:

 3                 1. For a declaration that TBIC does not currently have, and never had, any

 4                      obligation to defend Pacific West, Mike Czerwinski, and Jim Hewitt in the

 5                      Underlying Lawsuit.

 6                 2. For a declaration that TBIC does not currently have and can never have any

 7                      obligation to indemnify Pacific West, Mike Czerwinski, and Jim Hewitt in the

 8                      Underlying Lawsuit.

 9                 3. Awarding TBIC costs and disbursements that are recoverable by law.

10                 4. Awarding TBIC such other and further relief as the Court may deem just and

11                      appropriate.

12            DATED this 9th day of January, 2019.

13                                                      Davis Wright Tremaine LLP
                                                        Attorneys for Plaintiff
14

15                                                      By s/ Everett W. Jack, Jr.
                                                          Everett W. Jack, Jr., WSBA #47076
16                                                        1300 SW Fifth Avenue, Suite 2400
                                                          Portland, OR 97201-5610
17                                                        Telephone: 503-778-5218
                                                          Fax: 503-778-5299
18                                                        E-mail: jacke@dwt.com
19

20

21

22

23

24

25

26
27

                                                                                    Davis Wright Tremaine LLP
     COMPLAINT FOR DECLARATORY JUDGMENT (2:19-cv-00032) - 13                                 L AW O FFICE S
     4821-0661-9770v.2 0082123-000040                                                1300 SW Fifth Avenue, Suite 2400
                                                                                        Portland, OR 97201-5610
                                                                                  503.241.2300 main · 503.778.5299 fax
